DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 6-8, 10, and 13-17 have been considered but are moot because the prior art rejections have been withdrawn.

Claim Objections
Claim 1 objected to because of the following informalities:  line 10 “value of being larger” appears to be referring to the value of the signal, but is not clear, and could be corrected as “whose value is larger” or a similar amendment; line 19 reads “and gain value” which should read “and a gain value”.  Appropriate correction is required.
Claim 8 objected to because of the following informalities:  lines 12-13 “value of being larger” appears to be referring to the value of the signal, but is not clear, and could be corrected as “whose value is larger” or a similar amendment; line 22 reads “and gain value” which should read “and a gain value”.  Appropriate correction is required.
Examiner notes that the word “compression” is used throughout the application, but this appears to be a translation error. “Compression” has a different well-known meaning in the art, used in encoding and decoding. In contrast, the application appears to use the word “compression” to mean attenuation of volume of a signal. Therefore, Examiner suggests that Applicant amend the claims, specification, and drawings to replace the instances and variations of “compression” with corresponding variations of “attenuation” or a similar term.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-8, 10, and 13-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite the limitation "the dual end talk state" in line 3 in claim 1, and line 6 in claim 8.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1, 3, 6-8, 10, and 13-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of Unno, Mani561, and Piket do not teach the limitations of the amended claims. Specifically, none of the cited prior art teaches the determination of the second reference compression (attenuation) threshold based on both the first reference compression (attenuation) threshold and the detection probability of a dual-talk state, and using the thresholds in the compression (attenuation) process, in combination with the other limitations of the claims. Hence, none of the cited prior art, either alone or in combination thereof, teaches the combination of limitations in the amended claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0112672 A1 para [0129] teaches using double-talk probability for suppressing residual echo; US 2009/0202063 A1 para [0019] teaches attenuating a receive side signal at an amount that is a function of the estimated likelihood of double-talk.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658